In re: State of Louisiana applying for writs of certiorari, review, prohibition and mandamus.
The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable P. Davis Martinez, Judge of the Seventeenth Judicial District Court for the Parish of Lafourche, to transmit to the Supreme Court of Louisiana, on or before the 8th day of May, 1970, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through its attorney shall show cause, in this court, on the date aforesaid, at 11 o'clock A. M., why the1 relief prayed for in the petition of the reiator should not be" granted.
Writ granted with stay order.
FOURNET, C. J., is of the opinion the showing made does not warrant the exercise of our supervisory jurisdiction.